The following opinion was filed January 9, 1908:
Siebecicee, J.
(dissenting). I cannot concur in the decision of the court holding that the action of ejectment cannot be maintained because the complaint does not allege, upon breach of the condition subsequent in the deed, a reentry or a demand for possession by the plaintiff. The opinion declares that the complaint is defective in not alleging that plaintiff has an estate or interest in the premises or that she is entitled to the possession thereof, and asserts that she has negatived any right to maintain ejectment under the allegations of facts, which show that she has not re-entered the premises for the breach of the condition, de*655manded possession thereof, or done some other equivalent act by which she has become revested of her former title. It is also stated that:
“It would seem most unreasonable, therefore, to hold that before the title had revested, and before the grantee had any notice that the grantor desired to repossess himself of his former estate, the grantee could be subjected to action and costs. . . . Clearly, there can be no wrongful withholding before the title revests in the grantor and the grantee has notice that the grantor desires to take advantage of the forfeiture.”
The position is taken by the court that the plaintiff has not sufficient interest in the premises to entitle her to bring ejectment under our statute. The complaint concededly alleges sufficient to show that she owned the fee to the premises, that she conveyed it to defendants by deed upon condition subsequent, that the defendants have breached the condition, and that the plaintiff is entitled to enforce the forfeiture.
The case is thus reduced to the one question: Can plaintiff maintain ejectment without actual re-entry of the premises, or, in default thereof, without giving notice that she elects to insist on the forfeiture and demands possession of the premises, or its equivalent ? As stated in the opinion, the estate of the grantee is not absolutely terminated by the mere breach of the condition, and does not, because of the breach, ipso fa-do, revert to the grantor. That it requires an actual re-entry, or some act equivalent thereto, to effect a complete reverter of the estate granted, is unquestionably the rule established under the adjudications; but to hold that such reverter cannot be accomplished by the bringing of an action of ejectment to recover possession is, in my opinion, contrary to the decisions extending back into the common law before being adopted in this country. The right to bring ejectment for the recovery of possession of land, without a previous demand for possession being made, *656in cases of breach of condition subsequent in a deed of the fee, is affirmed in the decisions and is distinguished from cases of breach of condition in grants where the relation of landlord and tenant exists. In the latter class of cases, where-the tenant has acquired possession by assent and no certain tenancy has been provided for, the courts are in accord that ejectment to recover possession of the premises cannot be maintained without such demand and notice. Sedg. & W. Trial of Title to Land (2d ed.) § 372 et seq.; 17 Am. Dig. col. 2074, § 79; Jachson v. I) eye, 3 Johns. 422; Jackson v. Miller, 7 Cow. 747.
The position taken by the court is that the grantor in a deed containing a condition subsequent has no interest or estate in the premises after breach of such condition, and that in the case at hand the grantor is, under the facts alleged, without any interest in the land, and hence does not meet the demands of the statute providing that a plaintiff in ejectment must have title or an interest in the premises and be entitled to the possession thereof, which is unlawfully withheld by the defendant. That the plaintiff in such an action is not required to have an interest in fee, dower, for1 life, or term of years (which are specifically mentioned' in the statute)', is decided in Betes v. Campbell, 25 Wis. 613, where it was held that the statute did not abrogate the well-settled rule of law that other estates and interests, such as possession under a claim of right, were sufficient to sustain the action. This construction is strongly supported by the express provision of sec. 3079, Stats. (1898), that it shall not be necessary for a plaintiff in ejectment “to prove an actual entry under title nor the actual receipt of any profits of the premises demanded, but it shall be sufficient for him to-show a right to the possession of such premises at the time of the commencement of the action as heir, devisee, purchaser or otherwise.” That the plaintiff in this case has a sufficient interest to comply with the statutory requirements seems to *657follow, for the grantor, after breach of condition subsequent in a deed, has an interest in and right to the premises, which can be perfected into a complete title by the election of the grantor or of those who stand in his place. . 2 Washb. Real Prop. (6th ed.) § 968; Kerr, Real Prop. § 1894 et seq.; Sedg. & W. Trial of Title to Land (2d ed.) § 212.
Under such circumstances it is only necessary for the grantor to elect to enforce his right to the premises, and it has been held that this can be done by bringing ejectment to recover possession. ETo case is cited in the opinion where it was held, after breach of condition subsequent, that ejectment could not be sustained unless there had been a re-entry or demand and notice. The rule that the commencement of ejectment takes the place of entry or demand and notice is shown in the following cases: Jackson v. Crysler, 1 Johns. Cas. 125, was an action of ejectment to recover the premises in defendant’s possession. The condition in the deed was for the maintenance of plaintiff and wife, and there was default in the performance. With respect to the necessity of an actual entry to entitle plaintiff to recover it is said:
“There was formerly much contrariety in the cases on this subject; but it seems to be settled by repeated decisions for near a century that the confession of lease, entry, and ouster is sufficient to maintain an ejectment for a condition broken, and that an actual entry is not necessary to be shown in any case, except to avoid a fine.”
Our statute, having abolished the necessity of confession of lease, entry, and ouster, and requiring only that plaintiff show a right to possession, conforms the terms of the statute to the modern rule permitting ejectment to enforce this right. As stated in Jones v. Carter, 15 M. & W. 718, 726:
“But, even supposing no consent rule to have been entered into, we think that the bringing of an ejectment for a forfeiture, and serving it on the lessee in possession, must be considered as the exercise of the lessor’s option to determine the lease.”
*658In Cornelius v. Ivins, 26 N. J. Law, 316, ejectment to recover land for forfeiture under condition in a deed, it was held:
“As a general rule, it is not necessary to make an actual entry on land in order to maintain the action of ejectment. The righi to entry, not an actual entry, is requisite to sustain the action [citing]. And even where, upon strict common-law principles, an entry is necessary, as in the case of the forfeiture of an estate upon condition, to complete the title, an actual entry is not necessary to maintain ejectment. . . . As an actual entry on the land is but a formal and unmeaning ceremony, devoid of any practical meaning and unattended by any real advantage, there can be no utility in enforcing it, however strong the technical reason in support of it.”
After the statement above given, the court expressly approves Goodright v. Cator, 2 Doug. 477, 485, in which the opinion was to the same effect.
Reference is made in the opinion of the court to the case of Conielius v. Ivins and other cases like it, and it is held that they differ from the simple condition subsequent because by the terms of the conditions in these cases the estate is to cease, determine, and become utterly void, and the premises to revert to the grantor and to revest as if the deed had not been made. As I read this and the other cases, they do not hold that a reverter takes place without action by the grantor in the exercise of his option. It is therein expressly recognized that no estate reverts ipso facto from the breach, but that reverter does take place by bringing ejectment without prior entry, or demand and notice. It seems to me that the construction put upon these cases in the opinion of the court classes them as conditional limitations, and that the decisions expressly negative the idea that they are of this class. They are inherently distinct from cases of conditional limitation. This distinction is stated by Washburn in his Real Property (§ 970) to be as follows:
*659“In either case the estate is a conditional one. But in the one, though the event happen upon which the estate may he defeated, it requires some act to he done, such as making an entry, in order to effect this. In the other, the happening of the event is, in itself, the limit beyond which the estate no longer exists, hut is determined by the operation of the law without requiring any act to he done by any one.”
I do not find any of the elements in the condition in Cornelius v. Ivins and like cases upon which it can he said that the grantee’s estate was “determined by the operation of the law without requiring any act to he done by any one.”
In the case of Cowell v. Springs Co. 100 U. S. 55, referred to in the court’s opinion, where, upon breach of condition subsequent in a deed, ejectment was brought to. recover the premises without a previous entry and demand, the court declares:
“By statute in Colorado it is sufficient for the plaintiff in ejectment to show a right to the possession of the demanded premises at the commencement of the action as heir, devisee, purchaser, or otherwise. The commencement of the action there stands in lieu of entry and demand of possession.” (The italics are mine.)
The statute of Colorado regulating ejectment, which was applied in that case, is essentially like the Wisconsin statute, and it will he observed that the court in that case declares that commencement of the ejectment action stands in lieu of entry and demand for possession. Union Pac. P. Co. v. Cook, 98 Fed. 281, is an action of ejectment upon breach of condition subsequent in a deed. In the opinion of Thayee, circuit judge, it is stated:
“It is true, no doubt, that the grantor of an estate upon a condition subsequent is no longer bound to make a formal entry for breach of condition, but may sue to recover the possession if the condition is not fulfilled within the time limited. According to the modern view, the commencement of a suit in ejectment by the grantor takes the place of a formal entry and demand of possession,” — citing cases.
*660In Ruch v. Rock Island, 91 U. S. 693, it is stated that in eases of breach o-f condition subsequent which do not ipso fado produce a reverter of the title, a right of action subsists from the time of breach, and “bringing suit for the premises by the proper party is sufficient to authorize a recovery without actual entry or a previous demand of possession.” This rule is approved in Alt. & Pac. R. Co. v. Mingus, 165 U. S. 413, 430, 431, 17 Sup. Ct. 348. The same rule is declared in Pilis v. Kyger, 90 Mo. 600, 3 S. W. 23.
Much stress is laid in the opinion of the court in the case at hand on the case of Nicoll v. N. Y. & E. R. Co. 12 N. Y. 121, which holds that mere failure to perform a condition subsequent does not divest title, and that there must be an entry or some equivalent act to produce a reverter, and that such action is optional with the grantor. This rule is not controverted; but it does not necessarily follow from this that commencement of ejectment is not the equivalent of a reentry or demand and notice. That point was not presented for decision. Nor does this case negative the rule that ejectment takes the place of entry or demand for possession. The subsequent cases in the same court of Hosford v. Ballard, 39 N. Y. 147, and Cruger v. McLaury, 41 N. Y. 219, recognize the rule that ejectment for recovery of premises for condition broken for reservation of rent upon a grant in fee takes the place of entry or demand under the law of that state. Both of these cases are akin to the instant one in reserving a right against the grantees in the nature of a charge against them- with forfeiture of estate in case of failure to comply therewith. The cases of Drew v. Baldwin, Pepin Co. v. Prindle, Gilchrist v. Foxen, Rogan v. Walker, Glocke v. Glocke, Maginnis v. Knickerbocker I. Co., and Wanner v. Wanner., all cases in this court, are cited to the proposition:
“There could have been no wrongful withholding of the premises until the plaintiff elected to take advantage .of condition broken and so notified 1he defendant, either by de*661mand of possession or some other act equivalent to* a re-entry for condition broken. Until this was done no right of action to recover possession of the premises existed.”
In none of these cases was the question raised, presented, or decided as to whether commencement of the ejectment suit was the equivalent of or took the place of an entry or demand for possession. It therefore seems to me that they are not authorities to the proposition stated, that no right of action to recover possession existed in the instant case until plaintiff had given defendant notice by demand for possession or by some other act equivalent to re-entry for condition broken.
The cases herein referred to are seemingly conclusive to the effect that a right of action subsists upon breach of condition and that the commencement of‘the ejectment suit takes the place of an actual entry or demand for the premises, and is treated in law as the equivalent thereof. I believe myself justified in saying that none of the cases cited by the court expressly determines this point or necessarily negatives the rule as declared in the above cases. The complaint stated facts showing a grant of the fee by plaintiff upon condition subsequent, that defendants had defaulted by failure to comply with the condition of the deed, that they now withhold the possession from plaintiff, .and that she has brought this action of ejectment to recover possession thereof. These facts, in my opinion, are sufficient to entitle her to maintain ejectment, because the commencement of this action stands in lieu of an actual entry and demand for possession.
The argument that defendants, under such a practice, might be unreasonably subjected 'to costs seems to me of no sufficient weight to be determinative of the. point raised. When defendants defaulted in performance of the condition they forfeited any right to be further protected in the enjoyment of the estate and to protection against costs of litigation.
Eor these reasons I cannot concur in the decision of the *662court sustaining the demurrer to the complaint and reversing the order of the lower court overruling it.
Timlin, J. I concur in the foregoing dissenting opinion of SlEBEOKER, J.